Case 2:19-cv-10804-JAK-KES Document 22 Filed 09/11/20 Page 1 of 1 Page ID #:249



  1
  2
  3                                                                    O
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ROBERT C. WOODS,                            Case No. 2:19-cv-10804-JAK-KES
 12                 Petitioner,
 13          v.                                  ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION OF U.S.
 14    MARION E. SPEARMAN, Warden,                    MAGISTRATE JUDGE
 15                 Respondent.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
 19   other records on file herein, and the Report and Recommendation of the U.S.
 20   Magistrate Judge (Dkt. 20). Plaintiff indicated that he does not object to the Report
 21   and Recommendation. (Dkt. 21.) The Court accepts the report, findings, and
 22   recommendations of the Magistrate Judge.
 23         IT IS THEREFORE ORDERED that Judgment be entered denying the
 24   Petition on the merits.
 25
             September 11, 2020
 26   DATED: ___________________             ____________________________________
 27                                          JOHN A. KRONSTADT
                                             UNITED STATES DISTRICT JUDGE
 28
